PER CURIAM
Petitioner appeals from the dismissal of his petition for habeas corpus and the entry of a judgment for reimbursement of $525 in state-paid attorney fees related to the petition. We reject his arguments on the merits without discussion. Petitioner’s only argument at the trial court concerning the judgment for attorney fees was that courts did not award such fees in 1989, the time of his conviction. He does not make that argument on appeal. None of the arguments that he does make constitutes error apparent on the face of the record, and we therefore decline to review them. Cf. Bacote v. Johnson, 333 Or 28, 31-32, 35 P3d 1019 (2001) (objection that court had failed even to make an inquiry as to petitioner’s ability to pay was sufficient to preserve the issue of ability to pay for appeal).
Affirmed.